DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-21 are pending. 
Claims 1-21 have been examined.
Claims 1-21 are rejected.
Priority
	Priority to CON 16/440557 filed on 06/13/2019, which claims priority to CON 13/744962 filed on 01/18/2013, which claims priority to CON 10/571311 filed on 03/09/2006, which claims priority to 371 PCT/EP2004/052172 filed on 09/15/2004, which claims benefit to application 60/502984 filed on 09/16/2003 is accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Independent claims should start with the word “A”.  Appropriate correction is required.
Claim 2-21 is objected to because of the following informalities:  Dependent claims should start with the word “The”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a respiratory disease in a child comprising administering a composition comprising ciclesonide, does not reasonably provide enablement for preventing a respiratory disease in a child comprising administering a composition comprising ciclesonide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
In considering the factors for the instant claims:
a) In order to use the claimed invention one of ordinary skill in the art must determine how to detect that a disease state would occur but for the administration of ciclesonide. For the reasons discussed below, there would be an unpredictable amount of experimentation required to practice the claimed invention.
b) The description describes treating children already with asthma comprising administering ciclesonide and its outcomes. The description does not provide detailed guidance on a method of determining but for the administration thereof asthma would have occurred.
c) The description provides working examples of treating children already with asthma comprising administering ciclesonide. The description does not provide detailed guidance on administering to children ciclesonide without asthma and/or a method of determining but for the administration thereof asthma would have occurred.
d) The nature of the invention, preventing respiratory disease, is complex.
e) The prior art does not show any examples of respiratory diseases being prevented nor a method of determining but for the administration thereof asthma would have occurred.
f) The skill of those in the art of respiratory disease treatment is high.
g) There is no predictability of in preventing respiratory disease.
h) The claims are broad in that the methods claim preventing of a wide variety of respiratory disease and there is no guidance as to determining but for the administration thereof asthma would have occurred.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention. However, the description lacks clear evidence that respiratory evidence could be prevented or how one is to determine but for the administration thereof asthma would have occurred. As such, the skilled practitioner would turn to the prior art for such guidance, however the prior art does not show that respiratory diseases can be prevented. Finally, said practitioner would turn to trial and error experimentation to determine a method for determining but for the administration thereof respiratory disease would have occurred. Such amounts to undue experimentation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montague et al. (US Patent Application 2004/0266869 A1, Published 12/30/2004) in view of Adis Comments (Ciclesonide, Published 11/2002).
Applicant claims a method for treating a respiratory disease in patient that is a child comprising administering a dose of a composition comprising ciclesonide in an amount from 20 to 200µg.
Montague et al. teach "pharmaceutical  compositions based on anticholinergics drugs and ciclesonide … and their use in the treatment of respiratory diseases." (See paragraph 0002). The pharmaceutical compositions are preferably administered by inhalation either as inhalable powders or aerosols. (See paragraph 0008). In a perferred embodiments the composition comprises tritropium bromide and ciclesonide in a doses of 1 to 10000µg; wherein there 10µg of tritropium bromide and 100µg of ciclesonide. (See paragraphs 0018 and 0019). If the composition is formed into an inhalable powder an excipient such as lactose monohydrate is preferably added to the composition. (See paragraphs 0024 and 0025). Alternatively the composition can be formed into a aerosol formulation the composition is dispersed in propellant gases such 1,1,1,2-tetrafluoroethane and 1,1,1,2,3,3,3-heptafluoropropane and mixtures thereof. (See paragraphs 0031-0033). The propellant composition can further include a co-solvent such as ethanol. (See paragraph 0034 and 0042). These compositions are particularly useful in treating COPD and asthma. (See paragraph 0013).
Montague et al. lacks a teaching wherein the ciclesonide is administered to a child. 
Adis Comments teaches that ciclesonide meter dose inhalers are administered for treating asthma in children less than 12 years old (page 408, paragraph 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer the ciclesonide formulation of Postma et al. can be used for asthma treatment of children less than 12 years old and have a reasonable expectation of success. One would have been motivated to do so in order to treat children with asthma using ciclesonide. Therefore, the instant claims are rendered obvious to one of ordinary skill in the art.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/               Primary Examiner, Art Unit 1617